Citation Nr: 1618070	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On his July 2010 VA Form 9, the Veteran requested a Board hearing; however, he withdrew his request in August 2011.  

This claim was previously before the Board in February 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining outstanding VA treatment records.  The requested development has not been completed, thereby necessitating another remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

In February 2015, the Board remanded this claim in order for the AOJ to conduct additional evidentiary development, to include obtaining all outstanding, pertinent VA treatment records dated from June 2010 to the present.  In this regard, the Board notes that, at that time, the record (inclusive of VBMS and Virtual VA) only contained VA treatment records dated from February to September 2000 and from October 2009 to June 2010.  

Following the February 2015 remand, the AOJ obtained VA treatment records dated from February to June 2014, which were considered in the June 2015 SSOC.  There is, however, no indication that the AOJ attempted to obtain all other VA treatment records dated since June 2010 and that such records did not exist or were otherwise unavailable.  Therefore, the Board is unable to determine if there was substantial compliance with the February 2015 remand directives and, as such, the appeal is again being remanded.  See Stegall, supra.  


On remand, the AOJ will be requested to obtain all pertinent VA treatment records dated from June 2010 to February 2014, as previously requested, in addition to all records dated from November 2008 to October 2009 and from February 2014 to the present, which will include the one year look back period prior to the date of his increased rating claim and all current treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records dated from November 2008 to October 2009 and from June 2010 to the present.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  See 38 U.S.C.A. 
 § 5103A(b)(2); 38 C.F.R. § 3.159(e).

2. After completing the above, the Veteran's claim should be readjudicated.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




